Cook, J.,
delivered the opinion of the court.
Appellant was indicted and tried for the unlawful sale of intoxicating liquors, and the evidence shows that he did not sell, but acted as the agent of both the seller and buyer. Several witnesses testified that they went to appellant and requested him to order Christmas whiskey for them; that they delivered the money to him in this state, and afterwards the whiskey was shipped by ex*747press from New Orleans to Port Gibson. Appellant took tbe whiskey from tbe express office to Ms barber shop, witMn tbe jurisdiction of tbe trial court, and there delivered same to tbe persons who bad procured him to order it for them.
There was no sale in this state, and tbe trial court should have peremptorily instructed tbe jury to return a verdict of not guilty. Defendant may have been guilty of a violation of tbe law, but tbe evidence failed to make out a case under tbe present indictment.

jReversed and dismissed.